                                                           HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     ZINA-CHANEL IVY,
9
                   Plaintiff,
10                                                       Case No. 2:19-cv-01046-RAJ
            v.
11                                                       ORDER DENYING PLAINTIFF’S
     WELLS FARGO BANK, N.A.,                             MOTION FOR A TEMPORARY
12                                                       RESTRAINING ORDER
                   Defendants.
13
14
                                       I.   INTRODUCTION
15
            This matter comes before the Court on Plaintiff’s motion for a temporary restraining
16
     order (“TRO”). Dkt. 20. For the reasons stated below, the Court DENIES the motion.
17
                                       II. BACKGROUND
18
            On June 23, 2016, Plaintiff Zina C. Ivy borrowed $254,950.00 from Bank 34, A
19
     Federal Bank. The loan was evidenced by a promissory note and secured by a deed of trust
20
     encumbering 12847 SE 161st Street, Renton, WA 98058 (the “Property”). 1 Dkt. 8, Exs.1,
21
     2. 2 On or about January 16, 2019, Bank 34 assigned all right, title, interest, lien and estate
22
     1
23     The Court construes this TRO as it applies to Plaintiff’s original complaint. Plaintiff
     was not granted leave to file an amended Complaint and thus it will not be considered.
24   See Fed. R. Civ. P. 15.
     2
25     “A trial court may presume that public records are authentic and trustworthy,” Gilbrook
     v. City of Westminster, 177 F.3d 839, 858 (9th Cir. 1999), and thus fall within the purview
26   of Rule 201, see also Allshouse v. Caliber Home Loans, Inc., No. CV1401287DMGJCX,
     2014 WL 12594210, at *3 (C.D. Cal. Oct. 29, 2014) (“Courts routinely take judicial notice
27
     of assignments of deed of trust and similar recorded documents”). The Court takes judicial
28   ORDER – 1
1    in and to the Property under its deed of trust to Wells Fargo Bank, N.A. by executing an
2    Assignment of Deed of Trust, recorded in Official Records of the Auditor of King County,
3    Washington under Instrument No. 20190116000709. Id., Ex. 3.
4           The loan fell into default when Plaintiff failed to make her monthly installment
5    payments on November 1, 2018, and each month thereafter. Id., Ex. 4. As a result of
6    Plaintiff’s default, Wells Fargo appointed Quality Loan Service Corporation of
7    Washington (“QLS”) as successor trustee by an Appointment of Successor Trustee. Id.,
8    Ex. 5. Thereafter QLS recorded a Notice of Trustee’s Sale (the “NOTS”) in the Official
9    Records of the Auditor of King County, Washington under Instrument No.
10   20190529001219. Id., Ex. 6. QLS recorded a Notice of Discontinuance of Trustee’s Sale
11   in Official Records of the Auditor of King County, Washington on June 28, 2019, under
12   Instrument No. 20190628000039. Id., Ex. 7. The sale previously set for October 4, 2019,
13   (id., Ex. 6, p. 2 ¶V.) has never been held, and no trustee’s sale is actively scheduled.
14   Plaintiff brings this TRO claiming that her home will be solid within the next week. Dkt.
15   20.
16                                  III. LEGAL STANDARD
17          Like a preliminary injunction, issuance of a TRO is “an extraordinary remedy never
18   awarded as of right.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015). Pursuant
19   to Federal Rule of Civil Procedure 65(b), a party seeking a TRO must make a clear showing
20   (1) of a likelihood of success on the merits, (2) of a likelihood of suffering irreparable harm
21   in the absence of preliminary relief, (3) that the balance of hardship tips in her favor, and
22   (4) that a temporary restraining order in is in the public interest. Winter v. Natural
23   Resources Defense Council, Inc., 555 U.S. 7, 20 (2008) (articulating standard for
24   preliminary injunction); Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832,
25   839 n.7 (9th Cir. 2001) (noting that preliminary injunction and temporary restraining order
26
     notice of the exhibits attached to Dkt. 8, the authenticity of which are not in dispute and
27
     capable of accurate and ready determination.
28   ORDER – 2
1    standards are “substantially identical”).
2                                       IV. DISCUSSION
3           For purposes of the pending motion, federal courts are courts of limited jurisdiction
4    and in considering a request for a TRO the court is bound by the requirement that, as a
5    preliminary matter, it have before it an actual case or controversy. City of Los Angeles v.
6    Lyons, 461 U.S. 95, 102 (1983). With respect to the trustee’s sale which plaintiff seeks to
7    enjoin, the court does not appear to have an actual controversy before it. As noted above,
8    Defendants have recorded a Notice of Rescission of Notice of Default which states that the
9    previously recorded Declaration of Default and Demand for Sale and the Notice of Breach
10   an Election to Cause Sale are rescinded, cancelled and withdrawn. Dkt. # 8, Ex. 6. A
11   trustee’s sale of Plaintiff's home is no longer authorized.
12          Moreover, Plaintiff’s application for a TRO would otherwise fail because she does
13   not establish a likelihood of success on the merits. Plaintiff claims in her motion that
14   Defendants do not have any legal right to foreclose on her property and that the Note and
15   the Mortgage have been irreparably separated. Dkt. 20. First, Washington courts have
16   long recognized that a security instrument follows the note it secures. McAfee v. Select
17   Portfolio Servicing, Inc., No. 71995–5–I, 2016 WL 884868 (Wash. Ct. App. Mar. 7, 2016);
18   Deutsche Bank Nat'l Tr. Co. v. Slotke, No. 73631–1–I, 2016 WL 107783, at *5 (Wash. Ct.
19   App. Jan. 11, 2016) (collecting cases). Second, Wells Fargo Bank, N.A. was at all relevant
20   times, the holder of the note (Dkt. 8, Ex. 4, pp. 2, 9) and beneficiary of the deed of trust.
21   Id., Exs. 2, 3, 4, 6. Specifically, Plaintiff’s deed of trust named “Bank 34” as the “Lender.”
22   Id., Ex. 2. The note was payable to “Bank 34, A Federal Bank.” Id., Ex. 1. The deed of
23   trust defines the beneficiary of this security instrument as Mortgage Electronic Registration
24   Systems, Inc. (“MERS”), solely as nominee for Lender and Lender’s successors and
25   assigns (id., Ex. 2, p. 4), and RCW 61.24.005(2) defines the beneficiary as the holder of
26   the promissory note. On or about January 16, 2019, Bank 34 assigned all right, title,
27   interest lien and estate in and to the Property under its deed of trust to Wells Fargo Bank,
28   ORDER – 3
1    N.A. Dkt. 8, Ex. 3. See Brown v. Dep’t of Commerce, 359 P.3d 771 (2015) (the clear
2    legislative purpose of the Deeds of Trust Act was to ensure the party with authority to
3    enforce and modify the promissory note is the party who forecloses).
4           As the lender and beneficiary, Wells Fargo validly executed an appointment of
5    successor trustee in 2019. Thus, Wells Fargo was authorized to enforce the promissory
6    note by appointing a successor trustee of the deed of trust and commencing foreclosure.
7    Therefore, for the reasons stated above, Plaintiff has not demonstrated that she is entitled
8    to emergency relief.
                                       V. CONCLUSION
9
10          For the reasons stated above, the Court DENIES Plaintiff’s motion. Dkt. 20.
11
12          DATED this 4th day of October, 2019.
13
14
15
                                                      A
                                                      The Honorable Richard A. Jones
16
                                                      United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 4
